Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s response filed 06/22/2021 in reply to the Office action of 03/01/2021 has been entered. Claims 1, 3-6, 13, 15-16 and 18-33 are pending and examined. 

Withdrawn Rejections/objections
The 112(b) rejection to the claims have been withdrawn upon further consideration.
This Office action contains a new ground of rejection not necessitated by Applicant’s amendment; therefore the action is made a non-final. Any inconvenience this may have caused applicant regretted. 

Objections
At claims 1 and 4 are objected to for reciting “DvMael” twice in part b. It is suggested that “DvMael,” before “DvVgR” be deleted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 13, and 18-33 are rejected under 35 U.S.C. 103 as being obvious over Hu et al (WO 2016/205445 A1; US 20180155739 A; priority 06/16/2015).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Hu et al teach DNA constructs or expression cassettes comprising nucleic acid molecules encoding dsRNA that target genes for egg production and viability, fecundity, larval growth and development, and male/female sterility in insects including Coleopteran or a Diabrotica via ingestion; DNA construct or a vector comprising said nucleic acid molecules; transgenic plants including maize and soybean, and methods of controlling insects including Coleopteran or Diabrotica virgifera by introducing the dsRNA constructs into the plants or by feeding the insects said transgenic plants (pages 15-16). At page 29-30, HU et al teach the silencing DNA construct or the expression cassette can comprises a heterologous promoter and that the expression of sequences can be driven by the same promoter (page 45, lines 22- 24). HU et al disclose nucleic acid sequences encoding dsRNA that target each of the genes listed in the claims (see 
While Hu et al substantially teach the claimed invention, HU et al do not explicitly teach the combination of the first dsRNA, the second dsRNA, and the third dsRNA as specifically listed in the claims. However, HU et al state that multiple targets from SEQ ID NO: 1-53 and 107-254 can be combined in one expression cassette and use for the production of pesticidal plants. HU et al state that the combination of the multiple target sequences in the transformation construct may allow reducing or slowing the possibility by pest to develop resistance. At page 16 of the specification, HU et al also state “… providing multiple targeting ability in one expressed molecule may reduce the expression burden of the transformed plant or plant product, or provide topical treatments that are capable of targeting multiple hosts with one application”
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple dsRNA that target the different genes taught by HU et al, to protect plants from insects including Coleopetran or Diabrotice and to reduce the possibility by the insects to develop resistance as suggested by HU et al, with a reasonable expectation of success. One Diabrotica virgifera in the transgenic plants. Therefore, the combination of two or more dsRNA that target two or more of the genes as listed in the claims provide no unexpected results, given that the combinations provide no more than insecticidal activity.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Improper Markush Group Rejection
Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a 
Applicant argues that Examples 16-18 of the specification provides data showing the dsRNA as shared structure and the downregulating expression of the genes as shared function by the dsRNA. Applicant also argues that the dsRNA that target the grouping of genes Snf7, DvRyanR, HP2, CPC, Coatamer subunit A, RPS10, V-ATPase, and DvCoatg, share the larvicidal activity, while the dsRNA that target the second grouping of genes DvMael. DvYgR, MEI, TUP, Poe, and EGG, share reduced fecundity activity. Applicant, therefore, requests withdrawal of the rejection.
These are not found persuasive because the dsRNA that targets a gene encoding Snf7, for example, has no shared structure with any of other dsRNA that 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a construct comprising a first nucleic acid molecule encoding a dsRNA having specific SEQ ID NO: that targets specific region of a target gene and a second nucleic acid molecule encoding a second dsRNA having specific structure that targets a specific region of a second target gene, does not reasonably provide enablement for how to use said construct to target different genes of different life stages of pests .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. This rejection is repeated to clarify the rejection as set forth in the last Office action of 03/01/2021. Applicant’s arguments 06/22/2021 have been considered but are not deemed persuasive.
Applicant argues that pages 21-28 of the specification provides sequences of the target genes and that one of skill in the art would be able to create a construct comprising a nucleic acid encoding dsRNA that target different genes. Applicant also argues that the specification provides references that show how to identify sequences of the target gene in Diabrotica insects. 
 These are not found persuasive because the specification does not provide guidance for how to use the construct comprising nucleic acids encoding two or more dsRNA that target different genes at different life stages of the target pests. The specification provides guidance for a nucleic acid encoding a dsRNA that targets each of the target gene Snf7, DvRyanR, HP2, CPC, Coatamer subunit A, RPS10, V-ATPase, 
The state of the prior art teaches unpredictability in targeting pest genes and its inhibitory effect on plant pathogens in transgenic plants. For example, Dorfmueller et al (WO 2011/154465 A1) teaches that the effect of transgenes capable of inhibiting the expression of a gene through RNA interference has some degree of unpredictability. As shown in Figure 3, transgenes capable of inhibiting “Target 1” had a different effect than those capable of inhibiting “Target 13”. “Target 1” is a proteasome subunit while “Target 13” is a helicase. (Table 4 at page 41). From these results, one of ordinary skill in the art 

The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation [UnitedStates v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)).
Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
MPEP 2164.03 states "(t)he amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. The instant specification provides guidance only for insecticidal dsRNA that target individual target genes in Cleopteran insects to control insects. Neither the instant specification nor the prior art 

Therefore, in order to practice the claimed invention, an immense amount of experimentation would be required. Undue experimentation would be required to determine dsRNAs that can be combined and used to target coleopteran essential genes at different development stages from larvae stage to emergency stage and to reproduction stage as recited in the claims. Such experimentation would have been highly unpredictable for the reasons discussed above. 
Taking into consideration the in re Wands factors, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662